Exhibit 10.5

EDISON INTERNATIONAL

SOUTHERN CALIFORNIA EDISON COMPANY

RETIREMENT PLAN FOR DIRECTORS

As Amended and Restated Effective January 1, 2008

PREAMBLE

The purpose of this Plan is to provide recognition and retirement compensation
to eligible members of the boards of directors (the “Boards”) of Edison
International and Southern California Edison Company (each, a “Company”) to
facilitate the Companies’ ability to attract, retain, and reward members of the
Boards. This Plan is designed to comply with Section 409A of the Internal
Revenue Code and the regulations issued thereunder (“Section 409A”).

ARTICLE 1

ELIGIBILITY

1.2 Eligibility

Eligibility in this Plan is limited to members of the Boards who have at least
five years of total service (which need not be continuous service) as directors,
and who retire or resign from the Boards in good standing or die while in
service and in good standing. This Plan covers periods of service both as an
employee director and as an outside director. For purposes of this Plan, a year
of service will be determined on a calendar year basis and a full year of
service will be credited for any fractional year served.

ARTICLE 2

AMOUNT OF ANNUAL BENEFIT

2.1 Benefit

The Plan pays an annual retirement benefit equal to the annual retainer in
effect at the time of the eligible director’s retirement, resignation, or death.
The retirement benefit will be paid quarterly in advance in equal installments
for the period described in Section 3.1(a). No additional amount will be paid
for service on any of the committees of the Boards, nor will interest be paid.

2.2 Benefit of Directors in Service Before 1996

If a director has Board service prior to 1996, the Plan will pay an annual
retirement benefit determined by multiplying the director’s years of service
before and after January 1, 1996 by the applicable compensation base and
dividing the sum of the products by the director’s total years of service. For
service before 1996, the compensation base will be (i) the annual retainer plus
(ii) the regular Board meeting fee multiplied by the annual number of regular
meetings of the Board as described in the Bylaws. For service after 1995, the
compensation base will be the annual retainer. The annual retainer, the regular
Board meeting fee and the number of regular

 

-i-



--------------------------------------------------------------------------------

meetings of the Board will be those in effect, or made effective, at the time of
the eligible director’s Separation from Service.

2.3 Termination of Benefit Accrual for Service After 1997

Notwithstanding any other provision of this Plan to the contrary, no Board
service after 1997 of any Director who is elected or re-elected as a Director in
1998, or any time thereafter, will be taken into account for purposes of
determining benefits payable under this Plan. Benefits accrued based on Board
service prior to 1998 shall otherwise remain payable in accordance with the
terms of the Plan.

ARTICLE 3

DURATION OF PAYMENTS

3.1 Benefit Period

(a) Except as provided in Section 3.3, the Plan benefit will be paid to the
retired director for the number of years equal to the director’s total years of
service on the Boards through 1997 (the “Benefit Period”).

(b) A break in service on the Board of Edison International or Southern
California Edison Company which was required to allow the director to render a
period of uninterrupted high-level government service, and which was followed by
reelection to that Board within 12 months after the completion of such
government service, will be recognized under this Plan as a period of service on
that Board.

(c) A year of simultaneous service on the Boards of Edison International and
Southern California Edison Company will be counted as one year for computation
of the Plan’s benefit period.

3.2 Commencement of Payments

(a) The first quarterly installment of Plan benefits will be paid on the first
day of the calendar quarter following the director’s Separation from Service as
a director or the 65th anniversary of the director’s birth, whichever occurs
later.

(b) Notwithstanding Section 3.2(a), if a director elected a specific date on
which his or her Plan benefits will be paid by submitting an election form on or
before December 31, 2007 in accordance with the transition rule under
Section 409A, then distribution shall be made to the director on that specified
date.

 

-ii-



--------------------------------------------------------------------------------

3.3 Survivor Benefits

If the director dies, any benefit payments remaining will continue to be paid
during the remainder of the Benefit Period to his or her surviving spouse or, if
there is no surviving spouse, to the estate of the director.

ARTICLE 4

ADMINISTRATION

4.1 Unfunded Status

This Plan is non-contributory, non-qualified and unfunded, and represents an
unsecured general obligation of each Company. No special fund or trust will be
created, nor will any notes or securities be issued with respect to any
retirement benefits.

4.2 Plan Interpretations

The Chair of each Company’s Compensation and Executive Personnel Committee,
(each, a “Committee”), or the Vice President of Human Resources of Southern
California Edison Company, will have full and final authority to interpret this
Plan, and to make determinations advisable for the administration of this Plan,
to approve ministerial changes, and to approve changes as may be required by law
or regulation. All such decisions and determinations will be final and binding
upon all parties.

4.3 Incapacity

If any person entitled to payments under this Plan is, in the opinion of the
Committees or their designee, incapacitated and unable to use such payments in
his/her own best interest, the Committees or their designee may direct that
payments (or any portion) be made to the person’s spouse or legal guardian, as
an alternative to the payment to the person unable to use the payments. The
Committees or their designee will have no obligation to supervise the use of
such payments.

4.4 Applicable Law

This Plan will be governed by the laws of the State of California.

 

-iii-



--------------------------------------------------------------------------------

ARTICLE 5

MISCELLANEOUS

5.1 Section 409A

It is intended that any amounts payable under this Plan and the exercise of
authority or discretion by either the Company or any director or other person
hereunder shall comply with Section 409A so as not to subject any person
receiving benefits hereunder to payment of any interest or additional tax
imposed under Section 409A.

5.2 Specified Employees

Notwithstanding any provision of this Plan to the contrary, if a director is
reasonably determined to be a “specified employee” as defined in Section 409A,
the director shall not be entitled to any payments upon his or her Separation
from Service until the earlier of (i) the date which is six (6) months after
such Separation from Service for any reason other than death, or (ii) the date
of the director’s death. Any amounts otherwise payable to the director following
his or her Separation from Service that are not so paid by reason of this
paragraph shall be paid within 30 days after the date that is six (6) months
after the director’s Separation from Service (or, if earlier, the date of the
director’s death).

5.3 Separation from Service

For purposes of this Plan, “Separation from Service” means when a director dies,
retires, or otherwise has a termination of service from the Board that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.

 

EDISON INTERNATIONAL AND

SOUTHERN CALIFORNIA EDISON COMPANY

/s/ Diane L. Featherstone

Diane L. Featherstone

Senior Vice President

Dated:                                     
                                                      

 

-iv-